Citation Nr: 1214013	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-48 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

 1. Entitlement to service connection for bilateral foot pain.

2.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD),  currently evaluated as 50 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to payment of additional compensation benefits for dependent grandchildren.




REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran was on active duty from July 1950 to September 1953, from March 1954 to March 1957 and from April 1957 to June 1963.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2010 and  July 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that the Veteran submitted a notice of disagreement to a January 2009 rating decision denying an increased rating for bilateral tinea pedis and onychomycosis of the feet.  A statement of the case was issued in July 2009.  There is no timely substantive appeal of record concerning this issue and thus the matter is deemed not to be in appellate status.  

The Veteran indicated he wished to withdraw his request for a Board hearing in a letter dated December 2010.  Accordingly, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral foot disability and additional compensation for dependent grandchildren are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD involves symptoms sufficient to result in total occupational and social impairment.

2.  The Veteran's service-connected PTSD disability renders him unable to secure or follow a substantially gainful occupation.

3.  The Veteran's service-connected bilateral tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 4.3 , 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16 (2011).

3.  Inasmuch as there is no legal basis for a schedular rating in excess of 10 percent for the Veteran's tinnitus, the benefit sought on appeal is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for a 100 percent disability rating for PTSD and entitlement to TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Because the law and not the facts are dispositive in the case of the Veteran's claim for an increased rating for bilateral tinnitus, the provisions of the Veterans Claims Assistance Act (VCAA) are not for application.  More specifically, because the claim is being denied as a matter of law, no further development under the VCAA or previously existing law is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).


Analysis

PTSD and TDIU

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration has been given to assigning a staged rating; however, in this case the Veteran is being granted a 100 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been rated as 50 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this code section, a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In accordance with the General Rating Formula for Mental Disorders, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment. Although the Rating Formula lists specific symptoms that are indicative of total impairment, the United States Court of Appeals for Veterans Claims has held that the symptoms listed in the Rating Formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the Rating Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the veteran demonstrates those symptoms listed in the Rating Formula. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  

Total disability will be considered to exist when there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2011).

If the Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

Turning to the evidence, the Veteran was afforded a VA examination in February 2010, where it was indicated that he had not worked for many years; he had owned a bar in the past.  It was determined that his psychiatric symptoms would minimally impact his employment.  The Veteran was dressed and groomed appropriately; there was no suicidal or homicidal ideation; he was oriented times three; and, memory, concentration, abstract reasoning, judgment, impulse control and insight were all intact.  The Veteran reported being very close to his wife and children.  He did not have any friends or social acquaintances and was isolative.  He could not tolerate crowds, had hyperstartle response and was hypervigilant.  His wife was forced to sleep in a separate room due to his flailing during nightmares.  The examiner diagnosed chronic PTSD, relatively severe, with a GAF of 47.    

A VA Psychologist submitted a letter concerning the Veteran in August 2010.  She indicated that she had been treating the Veteran for PTSD for more than one year.  She indicated that the Veteran was no longer able to work in the entertainment business due to anxiety, loss of sleep, arousal, and avoidance symptoms.  She also indicated that he had originally stopped working in 2004 due to his bilateral foot condition but that he had since decompensated for his PTSD symptoms to such a degree that he is now totally impaired from an occupational standpoint and was suffering deficits in other areas.  His GAF score was noted as 49.  VA treatment records indicate that the Veteran regularly attended psychotherapy sessions with the provider from July 2009.  

The Board additionally acknowledges the Veteran's various submissions from himself, family and friends indicating that his mental status had deteriorated to the extent that he appeared isolated and withdrawn and was rarely seen in public.

The Veteran's VA provider indicates that the Veteran is totally occupationally impaired due to the manifestations of his PTSD.  The Board additionally notes that provider is a Psychologist and she had treated the Veteran for more than one year at the time of her opinion concerning his unemployability.  Thus, resolving all doubt in the Veteran's favor, a 100 percent disability rating is warranted for PTSD.

Concerning the claim for TDIU, with the grant of a 100 percent disability rating for PTSD, he meets the schedular criteria for the entirety of the period on appeal.  Thus, as objective evidence indicates total occupational impairment due to his service-connected PTSD, entitlement to TDIU is established.

Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2011).  This is the maximum schedular evaluation assignable for that condition.  In this case, the award of service connection for tinnitus was effective after the date of the regulation revision. 

Recently, the Federal Circuit affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.  

In view of the foregoing, the Board concludes that Diagnostic Code 6260 precludes an evaluation in excess of a single 10 percent for tinnitus.  Therefore, the Veteran's claim for separate 10 percent schedular ratings for his service-connected bilateral tinnitus must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial evaluation of 100 percent for PTSD is granted, subject to the regulations applicable to the payment of monetary benefits. 

Entitlement to a total disability rating based on individual unemployability is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for bilateral tinnitus is denied.


REMAND

As a preliminary matter, the Board notes that in June 2011 the Veteran submitted a notice of disagreement with a March 2011 letter decision denying additional compensation for the Veteran's dependent grandchildren.  The RO has not provided the Veteran with a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011).  

With respect to the issue certified for appellate action, the Board notes that the Veteran was not afforded a VA examination addressing the etiology of his bilateral foot pain.  The Board notes in this regard that some of the Veteran's service treatment records (from his periods of service with the Army) were burned in the 1973 fire and are unavailable.  The record indicates that the Veteran has received treatment for a bilateral foot condition during service on several occasions in his later periods of active duty, to include several times during 1958 and 1960.  The Veteran's discharge examination in June 1963 indicates foot trouble, referring to athlete's foot.  The Veteran additionally claims that he has a current bilateral foot disability (separate from his service-connected skin disorder of the feet) which has been caused or permanently worsened beyond the natural progress by his service-connected bilateral tinea pedis and onychomycosis.  Thus, the Board finds the Veteran must be afforded a VA examination to determine if he has a bilateral foot disability for which he is not already service-connected and if so, if the disability is related to active service or a service-connected disability.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the Veteran's claim for service connection on a secondary basis, although he was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise him of the elements of service connection on a secondary basis.  Thus, he must be so notified on remand.

However, before any additional development is attempted, the originating agency should contact the Veteran to determine if he desires to continue his appeal.  In this regard, the Board notes that the Veteran is granted compensation at the total disability rating in the above decision, which he requested in a letter dated December 2010.

Accordingly, this case is REMANDED to the RO or AMC, in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran and his representative should be provided a statement of the case on the issue of whether he should receive additional compensation for his dependent grandchildren.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.

2.  The Veteran should be contacted and requested to indicate in writing whether he desires to withdraw his appeal for entitlement to service connection for a bilateral foot disability.  If he does not withdraw his appeal, the following should be accomplished:

a.  Send the Veteran a corrective VCAA notification letter which provides the required notice in response to his claim for service connection for a bilateral foot disability on a secondary basis.  

b.  The RO or the AMC should request the Veteran to provide identifying information and any necessary authorization for all health care providers who have treated or examined his feet during the period of this claim.  The RO/AMC should then undertake any additional indicated development to obtain any pertinent, outstanding evidence.  Any ongoing medical records from the East Orange VAMC should also be obtained. 

c.  When the above development has been completed, the Veteran should be afforded an examination by an examiner with appropriate expertise to determine the etiology of the claimed bilateral foot disorder.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including X-rays, should be performed.

Following review of the claims file and examination of the Veteran, the examiner should opine whether there is a 50 percent or better probability that the Veteran has a current bilateral foot disability (apart from his service-connected bilateral tinea pedis and onychomycosis) that is related to active duty or has been caused or permanently worsened beyond its natural progress by the service-connected bilateral tinea pedis and onychomycosis.  

If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the bilateral foot disability before the onset of aggravation.  

The examiner should provide the rationale for all opinions expressed.  

3.  Thereafter, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


